Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00811-CV

                  Yvonne SALAZAR-HERNANDEZ and Tony Hernandez,
                                   Appellants

                                               v.

                      CHAMPION HOMES AT MISSION DEL RIO,
                                  Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV07914
                        Honorable John D. Gabriel, Jr., Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
prosecution. Costs of appeal are taxed against appellants.

       SIGNED February 10, 2021.


                                                _________________________________
                                                Liza A. Rodriguez, Justice